Holmes, J.,
concurring. I concur in the syllabus and the opinion in most respects, but must point out that I still continue to adhere to my dissent in Schultz v. Barberton Glass Co. (1983), 4 Ohio St. 3d 131, 136. Here the facts are significantly different as they would relate to various elements involved in the rules considered. First, the facts show that the appellants’ trespass to the land was an intentional intrusion upon this land. Such is an unlawful interference with one’s person, property, or rights for which recovery for resulting damage could have been granted even prior to Schultz.
It was noted in Schultz at page 136 that:
“* * * Recovery for emotional distress unaccompanied by a contemporaneous physical injury has been allowed under special circumstances. See Columbus Finance v. Howard (1975), 42 Ohio St. 2d 178 [71 O.O.2d 174] * * * (malice on the part of the wrongdoer); Housh v. Peth (1956), 165 Ohio St. 35 [59 O.O. 60] * * * (right of privacy invaded); Brownlee v. Pratt (1946), 77 Ohio App. 533 [33 O.O. 356] * * * (right of burial of the dead transgressed). Similarly, those injured by the negligent infliction of serious emotional distress should have the opportunity to recover damages.”
It is my belief that where there was an intentional interference with a protected right such as the right to maintain one’s home and property inviolate, recovery has been allowed for all attendant rights violated. As I noted in my dissent in Schultz at page 137:
“Courts historically allowed plaintiffs to maintain a cause of action for mental distress only in conjunction with actions which seek to redress violation of other known protected personal rights. Damages were dependent upon the existence of some other tort, and such ‘parasitic’ damages were only an additional factor to be considered in awarding general damages.”
This court, in Bartow v. Smith (1948), 149 Ohio St. 301 [37 O.O. 10], although denying recovery for emotional shock occasioned by the use of vile language against the plaintiff which was found to be mere nonactionable words in the absence of threat, recognized that where certain protected rights were intentionally violated, a recovery for mental shock and resulting injury could be had. The protected rights set forth in the syllabus of Bartow v. Smith were the right not to be slandered, and not to be subject to words or action constituting an assault or threat, or which put a person in fear and terror.
Other actionable situations recognized by this court in Bartow are where the actor has assaulted or violated the privacy and serenity of a home. In this regard, the court set forth at page 307:
“[In] Stockwell v. Gee, 121 Okla., 207, 249 P., 389, the defendant was trespassing on the property of plaintiff’s husband, and the defendant pushed his fist into plaintiff’s face.
“In Bouillon v. Laclede Gas Light Co., 148 Mo. App., 462, 129 S.W., 401, *155defendant’s agent was a trespasser in an apartment and frightened plaintiff by forcing his way in and using violent language.
“In Rogers v. Williard, 144 Ark., 587, 223 S.W., 15,11 A.L.R., 1115, the defendant unlawfully entered plaintiff’s premises, wantonly quarreled, drew a pistol and threatened to shoot a person in plaintiff’s presence, causing plaintiff to have a miscarriage.”
The court then stated at page 308:
“The above are but samples of the many cases which permitted recoveries for wilful, malicious conduct or opprobrious epithets resulting in personal injury and accompanied by threats, actions constituting assaults, or invasions of the serenity of private premises and homes. They are all easily distinguishable from the present case.”
It is my belief that in none of these intentional assaults upon a protected personal right would the element of foreseeability of the injury have been required.
Also, I am able to concur in this opinion in that the emotional stress which was reasonably occasioned by the intentional trespass of the appellants clearly manifested itself, not only physically in nature, but was objectively ascertainable — unfortunately, Mr. Baker died.